769 N.W.2d 685 (2009)
ATLANTIC NATIONAL TRUST, LLC, d/b/a Atlantic Capital Investment, LLC, Plaintiff-Appellant,
v.
MIDWEST MACHINE TECHNOLOGIES, LLC, Midwest Machine & Manufacturing Company, Midwest Technology, Inc., Community Shores Bank, and Robert E. Pratel, Defendants, and
Huntington National Bank, Defendant-Appellee.
Docket No. 137213. COA No. 273083.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the June 5, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.